{¶ 26} I concur in the majority's decision to reverse and remand this case. I agree appellee did not meet his burden of demonstrating the statement[s] made by Mr. Beaumont to Ms. Brown should be stricken. Because of the contractual relationship between appellee and Allstate Insurance, I would find Mr. Beaumont's statements to Ms. Brown are not hearsay by definition pursuant to Evid. R. 801(D)(2).
 {¶ 27} Furthermore, although Ms. Brown may not have had personal knowledge of Mr. Beaumont's investigation, she does have personal knowledge of the admissions Mr. Beaumont made to her.
 {¶ 28} Even without the statements attributed to Mr. Beaumont, I find a genuine dispute of material fact exists as to whether appellee forfeited his right of way, sufficient to preclude summary judgment in favor of appellee.